DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 11 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “a further control unit” in line 3 of the claim.  It is not clear if the further control unit is a part/member of the electronic control unit (ECU) introduced in the parent claim 1 or a separate control unit connected to the electronic control unit (ECU).  Appropriate correction is required. 
claim 4, the claim recites “an immobilizing brake unit” in line 2 of the claim.  It is not clear if such immobilizing brake unit is same as the immobilizing brake introduced in the parent claim 1 or a separate immobilizing brake unit.  Appropriate correction is required. 
Regarding claim 8, the claim recites “further comprising the pressure sensor” in line 2 of the claim is not clear how the pressure sensor is further comprised and what the applicant is considering.  Appropriate correction is required. 
Regarding claim 11, the claim recites “an immobilizing brake unit” in line 3 of the claim. It is not clear if such immobilizing brake unit is same as the immobilizing brake introduced in the parent claim 1 or a separate immobilizing brake unit.  Appropriate correction is required. 
Regarding claim 20, the claim recites “which opens into a common inner control chamber” in line 5 of the claim.  It is not clear if the applicant if referring to the relay valve working input, a relay valve output or the relay valve control input.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bensch (DE 102012000435 A1) in view of Powell (US 5,090,780).
Regarding claims 1 and 29, Bensch discloses an electropneumatic trailer control module for an electronically controllable pneumatic brake system for a vehicle combination with a tractor vehicle and a trailer vehicle, the electropneumatic trailer control module (note figs. 1-2) comprising: 
an electronic control unit (88), 
a pneumatic reservoir input (45), which is connectable to a compressed-air reservoir (26), 
a trailer control valve unit (46, 52) with one or more electropneumatic valves (note the plurality of valves 46), 
a trailer brake pressure port (56), and a trailer supply pressure port (48), characterized in that the electronic control unit (88) has a parking brake signal input for receiving an electronic brake representation signal which represents an actuation of an immobilizing brake of the tractor vehicle (note [0045] of the English translation of DE’435), wherein 
the electronic control unit (88) is configured to switch at least one valve (74) based on an electronic immobilizing signal, trigger the immobilizing brake unit for the immobilizing brake valve unit.  
. 

Claims 2, 6-17, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bensch (DE 102012000435 A1) in view of Powell (US 5,090,780), and further in view of Klostermann et al. (US 2015/0239441).  
Regarding claims 6-8 and 28, Bensch discloses all claimed limitations as set forth above but fails to disclose the use of a pressure sensor arranged on a pressure line designed to detect the pressure at the line or corresponding port associated with the line and to provide a signal to a control unit to provide brake control based on the signal.  However, Klostermann et al. teach use of a pressure sensor arranged on a pressure line designed to detect the pressure at the line or corresponding port associated with the line and to provide a signal to a control unit to provide brake control based on the signal (note [0108], [0114], and [0123]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Bensch to have included the pressure sensor as taught by Klostermann et al. in order to provide a means of actively controlling trailer brake fluid pressure to improve safety.  
Re-claims 2, 9, 10 and 27, the modified system of Bensch discloses a parking brake valve unit having a pneumatically controlled switching valve (58) which has a pneumatic control 
Re-claim 11, the modified system of Bensch discloses the pneumatic control pressure is an immobilizing brake control pressure in an upstream pilot-control unit of an immobilizing brake unit (note figs. 1-2 of Bensch and [0008]-[0017], [0116]-[0019] of Klostermann) in order provide a means of actively controlling the brake fluid pressure to improve safety.
Re-claims 12-13, the modified system of Bensch discloses a redundancy pressure port with a first redundancy pressure line (50 of Bensch), and wherein the pneumatically controlled switching valve is connectable to a second redundancy pressure line (62 of Bensch), to which the first redundancy pressure line is also connectable, such that, when the pneumatically controlled switching valve (58 of Bensch) is switched, a pressure is directed to the second redundancy pressure line (note figs. 1-2 of Bensch and [0008]-[0017], [0116]-[0019] of Klostermann) in order provide a means of actively controlling the brake fluid pressure to improve safety.
Re-claim 14, the modified system of Bensch discloses a third redundancy pressure line (56 of Bensch) is configured to be connected to the redundancy pressure port to output a service brake pressure (32 of Bensch) at the redundancy pressure port (50 of Bensch).
Re-claim 15, the modified system of Bensch discloses the pneumatically controlled switching valve (58 of Bensch) is formed as a 3/2 directional valve with a first port, a second port and a third port (note fig. 2 of Bensch).
Re-claim 16, the modified system of Bensch discloses the second port (68 of Bensch) is connected to the reservoir input (note the reservoir input associated with the line 45 of Bensch) and the first port (note the port element 58 at the end of the line 62 of Bensch) is connected to the redundancy pressure port (50 of Bensch).
Re-claim 17, the modified system of Bensch discloses the first port (note the port element 58 at the end of the line 62 of Bensch) of the pneumatically controlled 3/2 directional valve (14) is connected to a pressure sink (note 30 in fig. 2 of Bensch).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over (DE 102012000435 (using English Translation of EP 2615003 which is an equivalent of DE’435) in view of Powell (US 5,090,780), and further in view of Yang et al. (US 2013/0086898).
Re-claims 3-5, the modified system of Bensch discloses all claimed limitations but fails to disclose a further control unit is being an electronic control unit of an immobilizing brake unit or a central module.  Yang et al. teach in claim 7 and in the abstract the use of various components of a brake system including an ECU being integrated in a module which is integrated in a single housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the ECU, trailer control unit, and immobilizing brake unit of DE’435, as modified, to have been integrated in a module and integrated in a single or common housing, in view of the teachings of Yang et al., in order to provide a means of consolidating the critical components of the brake system in the same area in order to facilitate repairs and/or replacements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 9, 11-15, 17-23 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-16 and 21 of copending Application No. 16/494327 in view of DE’490. Both applications recite an electropneumnatic control module comprising: a pneumatic reservoir input, a trailer control unit which has a trailer control valve unit, an immobilizing brake unit, an electronic control unit. The 
DE’490 teaches in figures 1 and 2 the limitation wherein the trailer control unit has a first relay valve 56 which has a relay valve working input 72 connected to the reservoir input 18, a relay valve output 74 connected to the trailer brake pressure port 22, and a relay valve ventilation output 80 via which the relay valve output is connectable to a pressure sink on valve 2OV (see paragraph [0044] of the English machine translation in which it is explained that the valve 2OV has its own pressure sink), wherein the first relay valve 56 has a relay valve control input 78 which opens into a common control chamber 88 shown in figure 2, wherein the relay valve control input 78 is connectable by means of the trailer control valve unit or particularly element 84 of the unit to the reservoir input and/or to a ventilation means 12 in order to output a service brake control pressure from element 2 in the common control chamber 88, and describes in paragraph [0048] of the English machine translation the limitation wherein in the event of a fault of the electropneumatic control module, a redundancy pressure can be output into the common control chamber 88 from element 12 in order to output a brake pressure at the trailer brake pressure port. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the control module of the ‘327 application to have included the structure set forth above, as taught by DE’490, in order to provide a means of ensuring sufficient braking capacity even in the event of failure/damage of the module.

Claims 1, 2, 13, 14, 17, 20, 21 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 8, 11, 19 and 21-23  of copending Application No. 16/495108 in view of DE’490. Both applications recite an electropneumnatic control module comprising: a pneumatic reservoir input, a trailer control unit which has a trailer control valve unit, an immobilizing brake unit, an electronic control unit. The later instant application is broad with regards to the parking brake valve unit and the later instant application is specific with regards to the trailer control unit having a first relay valve with an input which opens into a common control chamber, wherein the relay valve control input being connectable by means of the trailer control valve unit to the reservoir input and/or to a ventilation means in order to output a service brake control pressure in the common control chamber and wherein in the event of a fault of the electropneumatic control module, a redundancy pressure can be output into the common control chamber in order to output a brake pressure at the trailer brake pressure port.
DE’490 teaches in figures 1 and 2 the limitation wherein the trailer control unit has a first relay valve 56 which has a relay valve working input 72 connected to the reservoir input 18, a relay valve output 74 connected to the trailer brake pressure port 22, and a relay valve ventilation output 80 via which the relay valve output is connectable to a pressure sink on valve 2OV (see paragraph [0044] of the English machine translation in which it is explained that the valve 2OV has its own pressure sink), wherein the first relay valve 56 has a relay valve control input 78 which opens into a common control chamber 88 shown in figure 2, wherein the relay valve control input 78 is connectable by means of the trailer control valve unit or particularly element 84 of the unit to the reservoir input and/or to a ventilation means 12 in order to output a service brake control pressure from element 2 in the common control chamber 88, and describes in paragraph [0048] of the English machine translation the limitation wherein in the event of a fault of the electropneumatic control module, a redundancy pressure can be output 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the control module of the ‘108 application to have included the structure set forth above, as taught by DE’490, in order to provide a means of ensuring sufficient braking capacity even in the event of failure/damage of the module.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 18-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657